DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are:  a state monitoring device, a storage, a calculation unit, a status specification section, an index update section in claim 1-2, 7-8, 10, 12-13, 17-20. 
Such claim limitation(s) is/are:  a first specification section, a second specification section, in claim 6.
Such claim limitation(s) is/are:  data management section in claim 9.
Such claim limitation(s) is/are:  a vehicle side communication unit in claim 12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The office is interpreting these as disclosed in Figures 2 and 3.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16, 17, and 18-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 
101 Analysis: Step 1 
Claims 1-20 are directed to a device i.e. a machine 

Therefore, claims 1-20 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
[Symbol font/0xB7] mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or
 [Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
 	[Symbol font/0xB7] managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 1 recites the following abstract ideas: “A state monitoring device configured to monitor a current state of a vehicle, the state monitoring device comprising: a storage configured to have stored therein a load index which is an index indicating an accumulation degree of a load having occurred in the vehicle; and a calculation unit configured to receive detection values of a plurality of sensors mounted on the vehicle, and configured to perform a predetermined calculation, wherein the calculation unit includes a status specification section configured to, by using the detection values of the plurality of sensors, specify, out of a plurality of status categories determined in advance and each indicating a status of use regarding running of the vehicle, one or more of the status categories, and an index update section configured to, on the basis of each specified status category, update the load index stored in the storage”.
Claim 17 recites similar abstract ideas : “A state monitoring device configured to monitor a current state of a vehicle, the state monitoring device comprising: a storage configured to have stored therein information of the vehicle; and a calculation unit configured to receive detection values of a plurality of sensors mounted on the vehicle, and configured to perform a predetermined calculation, wherein by using the detection values of the plurality of sensors, the calculation unit specifies, out of a plurality of running field categories determined in advance and each indicating a type of a field related to a running road on which the vehicle runs, one or more of the running field categories.”
Claim 18 recited similar abstract ideas : “A state monitoring device configured to monitor a state of a vehicle, the state monitoring device comprising: a storage configured to have stored therein a load index which is an index indicating an accumulation degree of a load having occurred in the vehicle; and a calculation unit configured to receive a detection value of a sensor mounted on the vehicle, and configured to perform a predetermined calculation, wherein the calculation unit specifies, by using the detection value of the sensor, a load category determined in advance and indicating a type of a load having occurred in the vehicle, and calculates the load index on the basis of a frequency with which the load category has been specified.”. 

Regarding Claims 1 : The limitation “a storage configured to have stored therein a load index which is an index indicating an accumulation degree of a load having occurred in the vehicle; and a calculation unit configured to receive detection values of a plurality of sensors mounted on the vehicle, and configured to perform a predetermined calculation, wherein the calculation unit includes a status specification section configured to, by using the detection values of the plurality of sensors, specify, out of a plurality of status categories determined in advance and each indicating a status of use regarding running of the vehicle, one or more of the status categories, and an index update section configured to, on the basis of each specified status category, update the load index stored in the storage,” are equivalent to a person driving his/her vehicle and knows how many miles they have driven by looking at the dashboard and determining/updating that in next 500 miles he/she have to do an oil change or have to rotate tires. 
Similarly regarding Claim 17: The limitation “A state monitoring device configured to monitor a current state of a vehicle, the state monitoring device comprising: a storage configured to have stored therein information of the vehicle; and a calculation unit configured to receive detection values of a plurality of sensors mounted on the vehicle, and configured to perform a predetermined calculation, wherein by using the detection values of the plurality of sensors, the calculation unit specifies, out of a plurality of running field categories determined in advance and each indicating a type of a field related to a running road on which the vehicle runs, one or more of the running field categories.” are equivalent to a person driving his/her vehicle and can tell if the road is rough or smooth or off road by looking at the road or from jerks while driving. 

Similarly, regarding Claim 18: The limitation “A state monitoring device configured to monitor a state of a vehicle, the state monitoring device comprising: a storage configured to have stored therein a load index which is an index indicating an accumulation degree of a load having occurred in the vehicle; and a calculation unit configured to receive a detection value of a sensor mounted on the vehicle, and configured to perform a predetermined calculation, wherein the calculation unit specifies, by using the detection value of the sensor, a load category determined in advance and indicating a type of a load having occurred in the vehicle, and calculates the load index on the basis of a frequency with which the load category has been specified.” are equivalent to a person driving his/her vehicle and can tell if the road is rough or smooth or off road by looking at the road or from jerks while driving and determining that may be the tires or brakes or mechanical component of the vehicle need to replaced earlier that expected due to off road driving which put the vehicle under harsh environment.    
Dependent Claims 2-16 and 19-20 further elaborate upon the recited abstract ideas in Claims 1, 17 and 18. 
Accordingly Claims 1-20 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 

Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations: 
Claim 1, 17 and 18 does not recites the additional limitations. 
However Claim 12  and 13 does recite additional limitations : Claim 12 recites : “wherein the vehicle has mounted thereon a vehicle-side communication unit capable of transmitting/receiving information to/from a server-side communication unit mounted on a predetermined server apparatus, the calculation unit includes a vehicle-side controller mounted on the vehicle and a server- side controller mounted on the server apparatus, the vehicle-side controller controls the vehicle-side communication unit to transmit the load index updated by the index update section, from the vehicle to the server apparatus, and on the basis of the load index received by the server-side communication unit, the server- side controller outputs maintenance information which is information related to maintenance of the vehicle.”
Claim 13 recites “wherein the calculation unit controls the vehicle on the basis of the load index”. 
The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
Regarding Claims 12, the additional limitation of “on the basis of the load index received by the server-side communication unit, the server- side controller outputs maintenance information which is information related to maintenance of the vehicle” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer/server as a tool to perform an abstract idea see MPEP 2106.05(f) because outputting the maintenance requirements based on the riding of the vehicle is insignificant extra solution activity. 
Regarding Claims 13, the additional limitation of “wherein the calculation unit controls the vehicle on the basis of the load index” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Further, the additional limitations of claims 12 and 13 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
 • Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
 • Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).
Dependent claims 2-16 and 19-20 further elaborate upon the recited abstract ideas in claims 1, 17 and 18, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-20  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “on the basis of the load index received by the server-side communication unit, the server- side controller outputs maintenance information which is information related to maintenance of the vehicle;” and “wherein the calculation unit controls the vehicle on the basis of the load index” in claim 12, and 13 does not amount to significantly more (there is no inventive concept in the claim). 
Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception. 
Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668